

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENTS AS TO THE NOTE UNDER THE ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT
REQUIRED.




CONVERTIBLE PROMISSORY NOTE


$100,000.00
MARCH           , 2008

 
1.              Promise to Repay.  Theater Xtreme Entertainment Group, inc., a
Florida Corporation (the “Borrower”), promises to pay (“Lender”), or its
registered assigns, the principal sum of One Hundred Thousand Dollars
($100,000.00) together with interest thereon at the rate hereinafter specified
and any and all other sums which may be due and owing to the Lender in
accordance with the terms contained herein (including, without limitation, the
issuance of a warrant to Lender as contemplated in Section 6 below) as repayment
of the loan that the Lender has made to Borrower on the date hereof.
 
2.              Interest.  Borrower shall pay interest from the date of this
Convertible Promissory Note (this “Note”) on the principal amount outstanding
from time to time at a rate per annum equal to Nineteen percent (19%),
compounded monthly. The interest shall be due on the first to occur of (i) the
Maturity Date (as defined below), (ii) upon repayment of the Note in full, or
(iii) on conversion of the principal amount plus accrued interest, if any, of
the Note to Common Shares in Borrower (“Financing Offering”), as provided in
Section 7 below.
 
3.              Calculation of Interest.  Interest on the principal amount of
this Note shall be calculated on the basis of a 360 day year factor applied to
the actual days on which there exists an unpaid principal balance due under this
Note.
 
4.              Maturity.  The principal balance of this Note, together with all
then unpaid and accrued interest, shall be due and payable in full on the date
that is one hundred eighty (180) days from the date of this Note (the “Maturity
Date”).
 
5.              Prepayment.  The Borrower may prepay this Note, together with
all then unpaid and accrued interest, in whole or in part at any time or from
time to time without penalty or additional interest. Any amounts prepaid
hereunder shall be applied as provided in Section 9 below.
 
6.              Warrant.  Simultaneously with the issuance of this Note, the
Borrower hereby grants to the Lender a warrant to purchase 50,000 Common Shares
with an exercise price equal to Fifty Cents ($0.50) per share (the “Warrant”).
The Warrant shall be in substantial form and substance as Exhibit A, attached
hereto.
 
7.              Conversion.  Lender may convert the principal balance plus
accrued interest, if any, in whole or in part, into Common Shares, at its
election at any time prior to payment (the “Conversion”). The conversion price
for this Note shall be equal to Ten Cents ($0.10) per share.
 

--------------------------------------------------------------------------------


 
If Lender undertakes the Conversion, Lender shall notify Borrower of the
Conversion (the “Conversion Notice”) including the amount of the principal
balance of the Note plus accrued interest up to, but not including, the Note
Conversion Date (as defined below) to be converted.  The effective date of the
Conversion shall be the date of the Conversion Notice (the “Note Conversion
Date”). Any amounts so converted to Common Shares shall reduce on a dollar for
dollar basis the outstanding principal balance and accrued interest, if any, of
this Note.
 
On full conversion of the Note, Lender shall surrender this Note at Borrower’s
principal executive office, or, if this Note has been lost, stolen, destroyed or
mutilated, then, in the case of loss, theft or destruction, Lender shall deliver
an indemnity agreement reasonably satisfactory in form and substance to Borrower
or, in case of mutilation, Lender shall surrender and cancel this Note. On
Conversion, Lender will be entitled to any accrued but unpaid interest on the
converted principal amount of this Note which has not been converted into Common
Shares as described above through the Note Conversion Date. Borrower warrants
that Common Shares issuable on the Conversion will, upon Conversion, be validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
in respect to issue thereof.
 
8.              Representations and Warranties of Lender.  To induce Borrower to
accept the loan evidenced by this Note, Lender represents and warrants to
Borrower as follows:
 
(a)            Own Account.  Lender understands that the shares of Common Stock
into which this Note is convertible, and the shares underlying the Warrant
referred to in Section 6 have not been registered under the Act or any
applicable state securities law.  If Lender acquires any such shares Lender will
do so as principal for Lender’s own account and not with a view to or for
distributing or reselling any such securities or any part thereof, has no
present intention of distributing any of such securities in violation of the Act
or any applicable state securities law and has no direct or indirect arrangement
or understanding with any other person or entity to distribute or regarding the
distribution of any of such securities in violation of the Act or any applicable
state securities law.
 
(b)            Borrower Status. Lender is an “accredited investor” as defined in
Rule 501(a) promulgated under the Act.
 
(c)            Experience of Borrower.  Lender has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the investment in Borrower
(including the making of the loan evidenced by this Note) and has evaluated the
merits and risks of such investment.  Lender is able to bear the economic risk
of an investment in this Note and such other securities of the Borrower and, at
the present time, is able to afford a complete loss of such investment.
 
(d)           Available Information.  Lender understands and acknowledges that:
 
(i)            Lender has been given access to, and prior to the execution of
this Note, performed its own due diligence investigation and has had the
opportunity to ask questions of and receive answers from, Borrower (and to
analyze its responses) concerning the business and operations of the Borrower
and to obtain any other information that Lender requested with respect to the
Borrower’s operations and Lender’s proposed loan to the Borrower in order to
evaluate the investment and verify the accuracy of all information furnished to
the Lender regarding the Borrower; and
 
2

--------------------------------------------------------------------------------


 
(ii)            Lender has been given access to and has read all of the
Borrower’s SEC filings.
 
(e)            Residence. Lender is a bona fide resident at the address
indicated for Lender in Section 15.
 
(f)             Insufficient Authorized Shares.  Lender understands that the
Borrower does not have enough authorized shares of common stock to allow full
Conversion of this Note and full exercise of the Warrant referred to in Section
6 while Lender is completing a currently contemplated offering of Preferred
Stock and Warrants.  Consequently, Lender understands and acknowledges that
Lender may not be able to obtain all such shares on Conversion or on such
exercise in the absence of shareholder approval of an amendment of the Articles
of Incorporation of Borrower.
 
(g)            Piggy-Back Registration. If at any time prior to the date that
the Common Shares may be sold pursuant to Rule 144(k) promulgated under the
Securities Act of 1933 there is not an effective registration statement filed
with the Securities and Exchange Commission (“Commission”) covering the resale
of all of the Common Shares purchased, by conversion, by the undersigned
pursuant to this Convertible Promissory Note (the “Registrable Shares”) and the
Company shall prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of 1933 of any of its equity securities, then the Company shall
send to the undersigned a written notice of such filing and, if within ten (10)
days after the date of such notice, the undersigned shall so request in writing,
the Company shall amend such registration statement to include therein all or
any part of the Registrable Shares the undersigned requests to be registered;
provided, however, that the Company shall only be obligated to offer such
registration right to the undersigned one time.
 


 
9.                Payments.  Payments of interest must be made in such coin or
currency of the United States of America as at the time of payment is legal
tender of the payment of public and private debts. Payments received after 2:00
P.M. will be treated as being received on the next banking day If any interest
is paid on this Note that is deemed to exceed the then legal maximum rate, that
portion of the interest payment representing an amount in excess of the then
legal maximum rate will be credited and applied to the next payment of interest
due under this Note, if any, or otherwise returned to Borrower.
 
10.              Cure Period.  If any payment is not paid by the due date set
forth herein, Lender shall notify Borrower in writing. Borrower shall have five
(5) business days from the date of such notification to make full payment (the
“Cure Period”).
 
11.              Default and Remedies.  Any failure to make any payments due
under this Note when due or within the applicable Cure Period or upon the
failure to comply with any other terms and provisions of this Note shall be a
default under this Note and shall entitle Lender to all of the rights and
remedies specified herein or otherwise available under applicable law. Upon a
default, the entire unpaid principal balance of this Note, together with all
accrued but unpaid interest and other sums due hereunder shall immediately
become due and payable in full and Lender shall have the right to bring suit for
such amount and to exercise any other remedies available. The Borrower hereby
waives presentment, demand for payment, notice of dishonor, notice of protest,
and all other notices of demands in connection with the delivery, acceptance and
performance of this Note.
 
3

--------------------------------------------------------------------------------


 
12.              Costs of Collection.  If at any time the indebtedness evidenced
by this Note is collected through legal proceedings or this Note is placed in
the hands of an attorney or attorneys for collection, borrower hereby agrees to
pay all reasonable costs and expenses (including attorneys’ fees) incurred by
the Lender in collecting or attempting to collect such indebtedness.
 
13.              Governing Law.  This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Delaware.
 
14.              No Waiver.  The delay or failure of Lender to exercise its
rights hereunder shall not be deemed a waiver thereof. No waiver of any rights
of the Lender shall be effective unless in writing and signed by Lender and any
waiver of any right shall not apply to any other right or to such right in any
subsequent event or circumstance not specifically included in such waiver.
 
15.              Notices.  Any Notices or other communication required hereunder
shall be deemed properly given if delivered in person or if mailed by registered
or certified mail. Postage prepaid, return receipt requested to the parties at
the following addresses:
 

 
If to the Borrower, to:
     
Theater Xtreme Entertainment Group, Inc.
 
250 Corporate Boulevard
 
Suites E&F
 
Newark, DE  19702
 
Attention: CFO
 
Facsimile:  312-455-1612
     
With a copy to:
     
Ballard Spahr Andrews & Ingersoll LLP
 
1735 Market Street
 
51st Floor
 
Philadelphia, PA  19103
 
Attention: Steven B. King, Esq.
 
Facsimile:  215-864-9961
     
if to Lender:
     
Name:
 
Address:
         
Facsimile:                     
     
With a copy to:
                                             
                                           
                                           
                                         


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,  Borrower has caused this Note to be executed on its behalf
by its duly authorized officer as of the day and year first above written.





 
Theater Xtreme Entertainment Group Inc., a
  Florida corporation,      
By:                                              
   
Scott R. Oglum
   
Chairman and Chief Executive Officer




5

--------------------------------------------------------------------------------
